Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,9-12,16,17,21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Axford et al. (WO2015/162399).
Re’ Claim 1, 9, 16, 21-23.   Axford discloses a wing 3 for use with an aircraft, the wing comprising: a fixed portion 3; a folding portion 6 proximate a distal end of the wing, the folding portion including a raked surface (Shown in Fig. 3 or 6); at least one of a feather or a winglet [0017]; and a hinge 14 operatively coupled between the fixed and folding portions to enable the folding portion to fold relative to the fixed portion.
The Rejection of Claim 1 are applied mutatis mutandis to the limitations of Claims 21-23. Claims21-23 are rejected.
Re’ Claim 2, 10.    Axford discloses wherein the folding portion includes the winglet [0017].
Re’ Claim 3, 11.    Axford discloses wherein the winglet extends past bottom and top surfaces of the wing (Fig. 4 and Fig. 6b). 
Re’ Claim 4, 12.    Axford discloses wherein the folding portion rotates to an angular displacement greater than 90 degrees from the fixed portion (Clearly shown in Fig. 6b).
Re’ Claim 17.    Axford discloses wherein wherein the raked portion and the at least one of the winglet or the feather are overlapping (Clearly shown in Fig. 4 and Fig. 6b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8,13-15,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axford et al. (WO2015/162399).
Re’ Claim 5, 13.     Axford does not teach wherein the folding portion further includes the feather. The Examiner takes official notice that it is old and well known to one of ordinary skill in the art at the time of the invention to use a feather with a winglet in order to provide greater manipulation of the drag profile and control of the aircraft. 
Re’ Claim 6-8, 14, 15, 18-20    The wing as defined in claim 2, wherein the winglet includes a height between approximately 0.2 to 0.9 of a semi-span of the folding portion wherein the feather has a joint location that is from approximately between 0.2 to 0.7 of a semi-span of the folding portion, the winglet includes an aspect ratio between approximately 1.0 to 6.0, the folding portion has an aspect ratio between approximately 1.4 to 2.5. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an optimized size and aspect ratio to achieve the desired drag and lift benefits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642